Judgment unanimously affirmed. Memorandum: In affirming this judgment we do not retreat from our repeated admonition that the evidence should be marshalled and the contentions of the parties analyzed and explained in the charge of the trial court (cf. People v. Tisdale, 18 A D *8542d 274, 277 and eases therein cited). The failure to do so, under the facts of this case, however, does not require reversal. (Appeal from judgment of Monroe County Court convicting defendant of burglary third degree, and grand larceny, second degree.) Present — Williams, P. J., Bastow, Goldman, Henry and Noonan, JJ.